DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

Specification
The substitute specification filed 5/2/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (WO2008/019689A2) in view of Bai (US6662576).

Regarding Claims 1, 8, 13 and 15, Finn teaches an apparatus [fig 1] comprising: a high side heat exchanger [24] configured to remove heat from a refrigerant [page 4, LI 2-15];
a flash tank [26] configured to store the refrigerant from the high side heat exchanger and to discharge a flash gas [page 4, L29-31]; 
a first load [30] configured to use the refrigerant to cool a first space proximate the first load [page 6, L3-14]; 
a first compressor [20] configured to compress the refrigerant from the first load [pages 4, L6-10];
a second load [30] configured to use the refrigerant from the flash tank [26] to cool a second space proximate the second load [page 5, L4-12]; and 
a second compressor [38] configured to compress the refrigerant from the second load [30] the first compressor [20] further configured to compress the refrigerant from the second compressor [38; page 6, L3-14; fig 1; where operation of the system of fig 1 is described]; 

Finn does not teaches a heat exchanger disposed upstream of the high side heat exchanger and configured to:
transfer heat from the refrigerant from a discharge side of the first compressor to a liquid component and a gaseous component of the flash gas before the refrigerant from the first compressor reaches the high side heat exchanger;
direct the flash gas to the first compressor after heat from the refrigerant from the first compressor is transferred to the flash gas; and
direct the refrigerant from the first compressor to the high side heat exchanger after heat from the refrigerant from the first compressor is transferred to the flash gas.
However, Bai teaches a refrigeration system [fig 10] having a heat exchanger [36] disposed upstream of a high side heat exchanger [14a] and configured to:
transfer heat from the refrigerant from a discharge side of a compressor to a liquid component and a gaseous component of flash gas [flash gas from liquid vapor separator 108] before the refrigerant from the compressor reaches the high side heat exchanger [col 9, line 36-57; fig 10];
direct the flash gas to the first compressor after heat from the refrigerant from the first compressor is transferred to the flash gas [col 9, line 36-57; fig 10]; and
direct the refrigerant from the first compressor to the high side heat exchanger after heat from the refrigerant from the first compressor is transferred to the flash gas [col 9, line 36-57; fig 10] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. increases the cooling 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have a heat exchanger disposed upstream of the high side heat exchanger and configured to:
transfer heat from the refrigerant from a discharge side of the first compressor to a liquid component and a gaseous component of the flash gas before the refrigerant from the first compressor reaches the high side heat exchanger;
direct the flash gas to the first compressor after heat from the refrigerant from the first compressor is transferred to the flash gas; and
direct the refrigerant from the first compressor to the high side heat exchanger after heat from the refrigerant from the first compressor is transferred to the flash gas in view of the teachings of Bai where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. increases the cooling capacity of the system by reducing the temperature and pressure of the discharge vapor of the compressor.
For Clarity, in regard to Claims 8 and 13, the methods as claimed are carried out during the normal operation of the apparatus of Finn above.

Regarding Claims 7, 14 and 20, Finn, as modified, teaches the invention above and Finn teaches where the flash gas from the flash tank comprises a liquid component [page 4, L29-31] and Bai teaches that the liquid component transitions to a gas when the heat exchanger transfers heat from the refrigerant from the compressor to the flash gas [See col 6, lines 38-62].
For Clarity, in regard to Claim 14, the methods as claimed are carried out during the normal operation of the apparatus of Finn, as modified, above.
Claims 5, 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (WO2008/019689A2) and Bai (US6,662,576) as applied to claims 1, 8 and 15 above, and further in view of Scarcella et al. (US2010/0251756).

Regarding Claims 5, 6, 12 and 19, Finn, as modified, teaches the invention above but does not explicitly teach an oil separator configured to separate an oil from the refrigerant from the first compressor before the refrigerant from the first compressor reaches the heat exchanger, wherein the oil separator is positioned between the first compressor and the heat exchanger.
However, Scarcella teaches a refrigerant vapor compression system [0001] having an oil separator [70] configured to separate an oil from the refrigerant from a compressor [0021; fig 2] before the refrigerant from the compressor reaches a heat exchanger [40] wherein the oil separator [70] is positioned between the compressor and the heat exchanger [40; 0021; fig 2] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. remove oil from the refrigerant vapor and thereby protect other components of the system from being clogged or damaged.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Finn to have an oil separator configured to separate an oil from the refrigerant from the first compressor before the refrigerant from the first compressor reaches the heat exchanger, wherein the oil separator is positioned between the first compressor and the heat exchanger in view of the teachings of Scarcella where the elements could have been combined by known methods with no change in their respective functions, and the combination would have 
For Clarity, in regard to Claim 12, the methods as claimed are carried out during the normal operation of the apparatus of Finn, as modified, above.


Allowable Subject Matter

Claims 2, 3, 9, 10, 16 and 17 are cited for containing allowable subject matter.  Claims 4, 11 and 18 are also cited for containing allowable subject matter based upon dependency.

Claims 1, 8 and 15 would be allowable if rewritten to include all of the limitations of at least claims 2, 3, 9, 10, 16 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LARRY L FURDGE/Primary Examiner, Art Unit 3763